In re State of Louisiana;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 509-530-C; to the Court of Appeal, Fourth Circuit, No. 2013-K-0362.
Denied. Because another competency hearing is scheduled on June 25, 2013, this matter is denied. However, as indicated in the dissenting opinion from the Court of Appeal, the district court erred. The state must be afforded the opportunity of cross examination pursuant to La.Code Cr. Proc. Art. 647.